UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2016 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-22664 Patterson-UTI Energy, Inc. (Exact name of registrant as specified in its charter) Delaware 75-2504748 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10713 W. Sam Houston Pkwy N, Suite 800, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (281) 765-7100 Securities Registered Pursuant to Section12(b) of the Act: Title of Each Class Name of Exchange on Which Registered Common Stock, $0.01 Par Value The Nasdaq Global Select Market Securities Registered Pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes☒ orNo☐ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes☐ orNo☒ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒ or No☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.☒ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☒ Acceleratedfiler ☐ Non-accelerated filer ☐ Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes☐No☒ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June30, 2016, the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $3.1 billion, calculated by reference to the closing price of $21.32 for the common stock on the Nasdaq Global Select Market on that date. As of February 6, 2017, the registrant had outstanding 166,334,905 shares of common stock, $0.01 par value, its only class of common stock. Documents incorporated by reference: Portions of the registrant’s definitive proxy statement for the 2017 Annual Meeting of Stockholders are incorporated by reference into Part III of this report. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K (this “Report”) and other public filings and press releases by us contain “forward-looking statements” within the meaning of the Securities Act of 1933, as amended (the “Securities Act”), the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the Private Securities Litigation Reform Act of 1995, as amended.These forward-looking statements include, without limitation, statements relating to: liquidity; revenue and cost expectations and backlog; financing of operations; oil and natural gas prices; rig counts; source and sufficiency of funds required for building new equipment, upgrading existing equipment and additional acquisitions (if opportunities arise); impact of inflation; demand for our services; competition; equipment availability; government regulation; debt service obligations; and other matters.Our forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts and often use words such as “anticipate,” “believe,” “budgeted,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “potential,” “project,” “pursue,” “should,” “strategy,” “target,” or “will,” or the negative thereof and other words and expressions of similar meaning. The forward-looking statements are based on certain assumptions and analyses we make in light of our experience and our perception of historical trends, current conditions, expected future developments and other factors we believe are appropriate in the circumstances. On December 12, 2016, we entered into an Agreement and Plan of Merger (the “merger agreement”) with Seventy Seven Energy Inc. (“SSE”), pursuant to which a subsidiary of ours will be merged with and into SSE, with SSE continuing as the surviving entity and one of our wholly owned subsidiaries (the “SSE merger”).These forward-looking statements include, without limitation, our expectations with respect to: • synergies, costs and other anticipated financial impacts of the SSE merger; • future financial and operating results of the combined company; • the combined company’s plans, objectives, expectations and intentions with respect to future operations and services; • approval of the SSE merger by stockholders; • the satisfaction of the closing conditions to the SSE merger; and • the timing of the completion of the SSE merger. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we can give no assurance that such expectations will prove to have been correct. These forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from actual future results expressed or implied by the forward-looking statements. These risks and uncertainties also include those set forth under “Risk Factors” contained in Item 1A of this Report and in Management’s Discussion and Analysis of Financial Condition and Results of Operations included in this Report and other sections of our filings with the United States Securities and Exchange Commission (the “SEC”) under the Exchange Act and the Securities Act, as well as, among others, risks and uncertainties relating to: • the receipt of approval of both our and SSE’s stockholders; • the time required to complete the SSE merger; • uncertainty as to whether the conditions to closing the SSE merger will be satisfied or whether the SSE merger will be completed; • the diversion of management time on merger-related issues; • the ultimate timing, outcome and results of integrating our operations with those of SSE; • the effects of our business combination with SSE, including the combined company’s future financial condition, results of operations, strategy and plans; • potential adverse reactions or changes to business relationships resulting from the announcement or completion of the SSE merger; • expected benefits from the SSE merger and our ability to realize those benefits; • expectations regarding regulatory approval of the SSE merger; • whether merger-related litigation will occur and, if so, the results of any litigation, settlements and investigations; • potential triggering of change of control provisions in certain agreements to which SSE is a party; • availability of capital and the ability to repay indebtedness when due; 1 • volatility in customer spending and in oil and natural gas prices that could adversely affect demand for our services and their associated effect on rates; • loss of key customers; • utilization, margins and planned capital expenditures; • interest rate volatility; • compliance with covenants under our debt agreements; • excess availability of land drilling rigs and pressure pumping equipment, including as a result of reactivation or construction; • equipment specialization and new technologies; • operating hazards attendant to the oil and natural gas business; • failure by customers to pay or satisfy their contractual obligations (particularly with respect to fixed-term contracts); • difficulty in building and deploying new equipment; • expansion and development trends of the oil and natural gas industry; • weather; • shortages, delays in delivery, and interruptions in supply, of equipment and materials; • the ability to retain management and field personnel; • the ability to effectively identify and enter new markets; • the ability to realize backlog; • strength and financial resources of competitors; • environmental risks and ability to satisfy future environmental costs; • global economic conditions; • adverse oil and natural gas industry conditions; • adverse credit and equity market conditions; • operating costs; • competition and demand for our services; • liabilities from operations for which we or SSE, as applicable, do not have and receive full indemnification or insurance; • governmental regulation; • ability to obtain insurance coverage on commercially reasonable terms; • financial flexibility; • legal proceedings; and • other financial, operational and legal risks and uncertainties detailed from time to time in either Patterson-UTI’s or SSE’s SEC filings.
